DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with YONG S. CHOI (Reg. No. 43324) on September 15, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 03/16/2021 have been entered.

Terminal Disclaimer
The terminal disclaimer in the Instant Application (Appl. No. 17185526) against U.S. Patent No. US 10963587 was filed on 09/24/2021.

The application has been amended as follows:
Listing of Claims:

1-14. (Cancelled)

15. (Amended)	A method of transmitting a broadcast signal by an apparatus, the method comprising:
generating service layer signaling (SLS) information including information about a broadcast service in the broadcast signal;
generating service list table (SLT) information for acquiring the SLS information; 
transmitting, via a radio frequency (RF) channels, a broadcast signal including the SLS information and the SLT information, wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service[[;]],
wherein the SLT information further includes essential information representing whether or not an essential portion of the broadcast service is transmitted and an OtherBSID representing a second broadcast stream including a duplicate or a portion of the broadcast service that is transmitted via the RF channels,
wherein the SLT information further includes one service identifier for the duplicate transmitted in the RF channels with channel bonding, and
wherein the SLT information further includes a service ID for the portion or the duplicate that is transmitted without channel bonding.

16. (Canceled)	

17. (New)	An apparatus of transmitting a broadcast signal, the apparatus comprising:
a hardware processor configured to generate service layer signaling (SLS) information including information about a broadcast service in the broadcast signal,
generate service list table (SLT) information for acquiring the SLS information; 
a hardware transmitter configured to transmit, via a radio frequency (RF) channels, a broadcast signal including the SLS information and the SLT information, wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service,
wherein the SLT information further includes essential information representing whether or not an essential portion of the broadcast service is transmitted and an OtherBSID representing a second broadcast stream including a duplicate or a portion of the broadcast service that is transmitted via the RF channels,
 further includes one service identifier for the duplicate transmitted in the RF channels with channel bonding, and
wherein the SLT information further includes a service ID for the portion or the duplicate that is transmitted without channel bonding.

18. (Canceled)	

19. (Amended)	A method for receiving a broadcast signal by an apparatus, the method comprising:
receiving, via a radio frequency (RF) channels, a broadcast signal including service layer signaling (SLS) information including information about a broadcast service in the broadcast signal and service list table (SLT) information for acquiring the SLS information,
wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service;[[,]]
wherein the SLT information further includes essential information representing whether or not an essential portion of the broadcast service is transmitted and an OtherBSID representing a second broadcast stream including a duplicate or a portion of the broadcast service that is transmitted via the RF channels,
wherein the SLT information further includes one service identifier for the duplicate transmitted in the RF channels with channel bonding,
wherein the SLT information further includes a service ID for the portion or the duplicate that is transmitted without channel bonding; and
decoding the broadcast signal.

20. (Canceled)	

21. (Amended)	An apparatus for receiving a broadcast signal, the apparatus comprising:
a hardware receiver configured to receive, via radio frequency (RF) channels,  a broadcast signal including service layer signaling (SLS) information including information about a broadcast service in the broadcast signal and service list table (SLT) information for acquiring the SLS information,
wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service,
 wherein the SLT information further includes essential information representing whether or not an essential portion of the broadcast service is transmitted and an OtherBSID representing a second broadcast stream including a duplicate or a portion of the broadcast service that is transmitted via the RF channels,
wherein the SLT information further includes one service identifier for the duplicate transmitted in the RF channels with channel bonding,
wherein the SLT information further includes a service ID for the portion or the duplicate that is transmitted without channel bonding; and
a hardware decoder configured to decode the broadcast signal.

22. (Canceled)

Allowable Subject Matter
Claims 15, 17, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 15, 17, 19, and 21, among other things, teach a method of transmitting a broadcast signal by an apparatus, the method comprising: generating service layer signaling (SLS) information including information about a broadcast service in the broadcast signal; generating service list table (SLT) information for acquiring the SLS information; transmitting, via a radio frequency (RF) channels, a broadcast signal including the SLS information and the SLT information, wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service, wherein the SLT information further includes essential information representing whether or not an essential portion of the broadcast service is transmitted and an OtherBSID representing a second broadcast stream including a duplicate or a portion of the broadcast service that is transmitted via the RF channels, wherein the SLT information further includes one service identifier for the duplicate transmitted in the RF channels with channel bonding, and wherein the SLT information further includes a service ID for the portion or the duplicate that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449